KENNEDY, Justice.
Johnny and Joseph Waters filed a wrongful death action against the University of Alabama Board of Trustees; the University of Alabama at Birmingham; the University of Alabama Hospitals; Dr. Charles McCallum, president of the University of Alabama at Birmingham; and Dr. L. Clark Taylor, Jr., administrator of the University of Alabama Hospitals. The action also named other defendants who are not involved in this appeal. The trial court dismissed the defendants named above and made that judgment final pursuant to Rule 54(b), A.R.Civ.P.
The Waters’ notice of appeal indicated that they appeal only the judgment for the University of Alabama Hospitals; it does not provide any notice of appeal from the judgment for the other defendants. However, in their brief, the plaintiffs argue against the judgment for the University of Alabama Board of Trustees, Dr. McCallum, and Dr. Taylor.
The plaintiffs present no cognizable argument against the University of Alabama Hospitals. Accordingly, the plaintiffs present only arguments against the judgment for those parties as to whom they filed no notice of appeal, and they present no arguments on the judgment for the party as to whom they filed a notice of appeal. We will not address arguments concerning a judgment not appealed from; furthermore, “when the appellant fails to invite the appellate court’s review of any issues raised from the court below, the trial court’s judgment is due to be affirmed.” Wilger v. James, 431 So.2d 1166 (Ala.1983).
AFFIRMED.
HORNSBY, C.J., and MADDOX, SHORES and HOUSTON, JJ., concur.